         Case 1:19-cr-00018-ABJ Document 113 Filed 05/21/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                Case No.: 1:19-CR-00018-ABJ


UNITED STATES OF AMERICA,



v.

ROGER J. STONE, JR.,

            Defendant.
______________________________

          DEFENDANT ROGER STONE'S REPLY TO THE GOVERNMENT’S
                OPPOSITION TO THE MOTION FOR DISCOVERY
                   REGARDING SELECTIVE PROSECUTION


       The parties agree that Armstrong applies. See Doc. 95 at 5. The Special Counsel’s

discretion is subject to constitutional limitations including the equal protection component of the

Due Process Clause, which prohibits prosecutorial decisions based on arbitrary classifications,

including the exercise of protected constitutional rights such as the First Amendment. See United

States v. Armstrong, 517 U.S. 456, 464 (1996); Wayte v. United States, 470 U.S. 598, 608 (1985).

With additional discovery, Stone can seek to establish: (1) he was singled out for prosecution from

others similarly situated; and, (2) that the prosecution was motivated by a discriminatory purpose.

               In Steele and Falk the defendants established that they had engaged in protected
               first amendment activity, that they had been singled out for prosecution although
               the government was aware that others had violated the law, and that the government
               had followed unusual discretionary procedures in deciding to prosecute.

United States v. Green, 697 F.2d 1229, 1236 (5th Cir. 1983), citing United States v. Steele, 461

F.2d 1148 (9th Cir. 1972), and United States v. Falk, 479 F.2d 616 (7th Cir. 1973).
         Case 1:19-cr-00018-ABJ Document 113 Filed 05/21/19 Page 2 of 6



       Discovery provided thus far and defense counsel’s inquiries make it apparent that of all the

witnesses who appeared before the House Permanent Select Committee on Intelligence,

(“HPSCI”), Roger Stone’s transcript was the only one demanded by the Department of Justice

from HPSCI. This fact is supportive of both Armstrong elements: (1) a showing of discriminatory

effect, and (2) a showing of discriminatory intent. Stone, and Stone alone is being prosecuted when

others lied about Stone to HPSCI, to agents of the Special Counsel’s Office, and to the Grand Jury.

That Stone has been targeted because of his exercise of First Amendment rights is now apparent

given the decision to prosecute only him despite the acknowledged perfidies of others.

       “If discovery is ordered, the Government must assemble from its own files documents

which might corroborate or refute the defendant’s claim” of selective prosecution. Armstrong, 517

U.S. at 468. Discovery is the first step of this process. This was an investigation in which the

Special Counsel was tasked with determining the extent of Russian interference in the election and

he determined that no American committed any “collusion,” but nevertheless, Roger Stone has

been charged when similarly situated persons have gone uncharged.

       Typically, courts defer to prosecutors’ competence and should give deference to the

Executive Branch. See Armstrong, 517 U.S. at 465. But this case is unique. This is a prosecution

originated by the Special Counsel’s Office. It did not originate from a referral from Congress for

perjury to the Department. This prosecution is also limited by its appointment. The Special

Counsel is limited to matters that arose directly from “the investigation.” “The investigation”

specifically refers to the Special Counsel’s investigation, not an audit of a separate Constitutional

branch of government’s investigation, nor making pre-determined people quarry for the Special

Counsel. “The acting Attorney General confirmed the authority of the Special Counsel to further

investigate several individuals identified by name whose conduct fell within the scope of the



                                                 2
           Case 1:19-cr-00018-ABJ Document 113 Filed 05/21/19 Page 3 of 6



investigation in the Appointment Order, including the defendant.” Doc. 95 at 3. Picking and

choosing among those “several individuals” was a step towards selective prosecution.

       The government claims Stone is not being singled out. Doc. 95 at 7. Yet, he was ruled out

as a conspirator with the Russian state and WikiLeaks before his transcript from HPSCI was

transmitted. Moreover, his transcript was the only transcript transmitted to the Special Counsel.

The lack of a referral from HPSCI, and the Special Counsel’s targeting of Stone, are sufficient

demonstrations of discriminatory effect and intent. See Armstrong, 517 U.S. at 456.

       Prosecuting Stone because of his arbitrary classification requires discovery, including the

declination memos sent to the Attorney General, so that it may be determined who the government

thinks lied to Congress or the Special Counsel, but were not prosecuted. Recently members of

HPSCI suggested many witnesses lied to it. 1 But the Committee apparently did not think so. The

Special Counsel requested Stone’s transcript sans any Committee referral, which the government

concedes. Doc. 94 at 6. The act of singling out Stone by the Special Counsel, is a preliminary

indication of selective prosecution that justifies further discovery.

       The government argues that referencing others, like Jerome Corsi and Randy Credico, is

of no value because they are not similarly situated to Stone; they did not lie to Congress; they lied

to federal investigators or the Grand Jury. Doc. 95 at 7. But “a lie is a lie.” The government’s

distinction demonstrates that Roger Stone is being singled out by the government’s cramped view



       1
           Press Release, U.S. House of Representatives Permanent Select Committee on
Intelligence, House Intelligence Committee Sends Criminal Referral on Erik Prince to DOJ (April
30, 2019), https://intelligence.house.gov/news/documentsingle.aspx?DocumentID=630; Gregg
Re, Nunes to send eight criminal referrals to DOJ concerning leaks, conspiracy amid Russia
probe, Fox News, Apr. 7, 2019. (https://www.foxnews.com/politics/nunes-to-send-eight-criminal-
referrals-to-justice-dept-concerning-leaks-conspiracy-amid-russia-probe), (The first reference in
this footnote was a referral by HPSCI, voted upon and then sent to the Department of Justice. The
second reference is a “referral” by one member that at least alerted the Department, as opposed to
Stone, which never was referred either way).
                                                  3
             Case 1:19-cr-00018-ABJ Document 113 Filed 05/21/19 Page 4 of 6



of “similarly situated.” In United States, v. Smith, 231 F.3d 800, 810 (11th Cir. 2000), the court

wrote:

         [W]e define [a] ‘similarly situated’ person for selective prosecution purposes as one who
         engaged in the same type of conduct, which means that the comparator committed the same
         basic crime in substantially the same manner as the defendant – so that any prosecution of
         that individual would have the same deterrence value and would be related in the same way
         to the government’s enforcement priorities and enforcement plan – and against whom the
         evidence was as strong or stronger than that against defendant.

         Lying to Congress, lying to federal agents, lying to the grand jury, is the same conduct for

purposes of selective prosecution analysis. The fact the government wishes to draw a line

between/among lies, evidences its effort to make Stone a solitary wrongdoer. But, in so doing, it

has revealed the similarities and the need for discovery to divulge the faces, facts, and the formulas

used to distinguish Stone from the alleged liars found in the course of the Special Counsel’s

exploration of Russian interference/collusion.

         Proof that Corsi, Credico, and others are similarly situated to Stone is a step beyond this

Court’s Order that the government, “direct [the defense’s] attention to anything that you believe

fits within the category of Brady material.” See Transcript of March 14, 2019 Hearing at 10:12-

16, United States v. Stone, 1:19-CR-00018-ABJ (No. 66). In a letter from the government dated

April 26, 2019, there is a clear illustration that other witnesses (including Randy Credico) involved

in this case lied to investigators, such as HPSCI, but were not prosecuted. 2 Since the Court’s Order

the government has not provided any communication, labeled as such, that directs the defense’s

attention to any Brady material, nor any fully formed explanation of why some liars were given a

pass, and others prosecuted. Discovery is warranted, in order to show “that the government was



         2
         The letter was served on defense counsel on April 26, 2019 and is filed under seal pursuant
to this Court’s February 1, 2019 Protective Order re: Discovery as Exhibit 1 Defendant Roger
Stone’s Reply to the Government’s Opposition to the Motion for Discovery Regarding Selective
Prosecution.
                                                  4
         Case 1:19-cr-00018-ABJ Document 113 Filed 05/21/19 Page 5 of 6



aware that others had violated the law, and the government had followed unusual discretionary

procedures in deciding to prosecute.” United States v. Green, supra discussing Steele and Falk.



                                               Respectfully submitted,


                                               By: /s/_______________

                                                    BRUCE S. ROGOW
 L. PETER FARKAS                                    FL Bar No.: 067999
 HALLORAN FARKAS + KITTILA, LLP                     TARA A. CAMPION
 DDC Bar No.: 99673                                 FL Bar: 90944
 1101 30th Street, NW                               BRUCE S. ROGOW, P.A.
 Suite 500                                          100 N.E. Third Avenue, Ste. 1000
 Washington, DC 20007                               Fort Lauderdale, FL 33301
 Telephone: (202) 559-1700                          Telephone: (954) 767-8909
 Fax: (302) 257-2019                                Fax: (954) 764-1530
 pf@hfk.law                                         brogow@rogowlaw.com
                                                    tcampion@rogowlaw.com
                                                                Admitted pro hac vice

 ROBERT C. BUSCHEL                                  GRANT J. SMITH
 BUSCHEL GIBBONS, P.A.                              STRATEGYSMITH, PA
 D.D.C. Bar No. FL0039                              D.D.C. Bar No.: FL0036
 One Financial Plaza, Suite 1300                    FL Bar No.: 935212
 100 S.E. Third Avenue                              401 East Las Olas Boulevard
 Fort Lauderdale, FL 33394                          Suite 130-120
 Telephone: (954) 530-5301                          Fort Lauderdale, FL 33301
 Buschel@BGlaw-pa.com                               Telephone: (954) 328-9064
                                                    gsmith@strategysmith.com

CHANDLER P. ROUTMAN
D.D.C. Bar No. 1618092
501 East Las Olas Blvd., Suite 331
Fort Lauderdale, FL 33301
Tele: (954) 235-8259
routmanc@gmail.com




                                                5
         Case 1:19-cr-00018-ABJ Document 113 Filed 05/21/19 Page 6 of 6



                                CERTIFICATE OF SERVICE



       I HEREBY CERTIFY that on May 21, 2019, I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on all

counsel of record or pro se parties, via transmission of Notices of Electronic Filing generated by

CM/ECF.

                                               ___/s/ Chandler Routman _______________
                                                      Chandler P. Routman



     United States Attorney’s Office for the
             District of Columbia

 Jessie K. Liu
 United States Attorney
 Jonathan Kravis
 Michael J. Marando
 Assistant United States Attorneys
 Adam C. Jed
 Aaron S.J. Zalinsky
 Special Assistant United States Attorneys
 555 Fourth Street, NW
 Washington, DC 20530
 Telephone: (202) 252-6886
 Fax: (202) 651-3393




                                                 6
